DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 14 April 2022, regarding the Fraunhofer-Gesellschaft zur Foerderung der angewandten Forschung e.V. application.

Claims 1-10, 12-20, and 23-29 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-10, 12-20, and 23-29 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Tandon reference (“Gas and humidity response of iron oxide – polypyrrole nanocomposites” Sensors and Actuators B: Chemical, 114(2): p. 768-773, April 2006) is the closest prior art reference to the allowable claims. Tandon teaches an electrical property as a change in resistance/conductance, but does not teach or suggest an electrical or optical property as impedance, capacitance, or optical transmission, as required in each of independent claims 1, 20, and 28.  Therefore, claims 1, 20, 28 and their dependent claims are allowable.  Additionally, Tandon teaches iron oxide nanoparticles; but does not teach or suggest nanoparticles comprising SiO2, AL2O3, TiO2, ZrO2 and combinations thereof, as required in each of independent claims 25 and 29, which are therefore allowable. Tandon teaches a test jig in which a sample could be held between two spring loaded pressure contacts enclosed in a metallic chamber conductivity as a transducer; but does not teach or suggest as a transducer, a quartz plate between electrodes, piezoelectric substrate, or an optical system, as required in independent claim 26. Tandon does not teach or suggest a heater, as required in independent claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
29 April 2022